               Case 1:19-cr-00842-RA Document 9 Filed 02/12/20 Page 1 of 3
                                              U.S. Department of Justice

                                                        United States Attorney
               USDC-SDNY                                Southern District of New York
               DOCUMENT                                The Silvio J Mollo Building
                                                       One Saini Andrew's Plaza
               ELECTRONICALLY FILED                    New York, New York 10007
                                                                                     n:"'i       J '.    r·
                                                                                                                  .'   ,-   :-, ,··
                                                                                                                              ; t
                                                                                                                                      -~

               DOC #: _ _ _ _, _ _ - - -
           1   II\   IT FIi.FD:   'J//2-(/Z,o           February 12, 2020            ~-:: J ~·   ":. '   ,,




BvECF                                                                 Application granted. The conference is
                                                                      adjourned to April 3, 2020 at 2:00 p.m. Time
The Honorable Ronnie Abrams                                           is excluded until April 3, 2020, under the
United States District Judge                                          Speedy Trial Act, pursuant to 18 U.S.C.
Southern District of New York                                         Section 316l(h)(7)(A).
Thurgood Marshall United States Courthouse, Room 1506
40 Foley Square
                                                                       SO ORDERED.
New York, New York 10007

                          Re:     United States v. Mayur Rele,
                                  19 Cr. 842 (RA)

Dear Judge Abrams:                                                     L:nikd States District Judge           2/21/2020

       The Government writes to respectfully request the entry of the enclosed protective order
to govern discovery in this case, to update the Court on the status of the Government's
production of discovery, and to jointly request with defense counsel an adjournment of the status
conference scheduled for February 21, 2020.

    1.   Request for Entry of Enclosed Protective Order.

        The Government respectfully submits this letter requesting that the Court enter a
Protective Order pursuant to Rule 16(d)(l) of the Federal Rules of Criminal Procedure to govern
the use and disclosure of discovery materials in this action. The Government has conferred with
defense counsel, who has no objection to the Court's entry of the enclosed protective order.

         The discovery materials in this case contain (i) personal identification information
(including but not limited to names, addresses, Passport numbers, dates of birth, phone numbers,
e-mail addresses, bank account numbers, and Social Security numbers); and (ii) confidential
business information (including but not limited to information pertaining to a business's
network, critical systems, data storage, and information technology). The Government desires to
protect any personal identification information and confidential business information contained
in any materials it produces pursuant to Rule 16(d)(l). Rule 16(d)(l) addresses the Court's
ability to regulate discovery through protective orders. The Rule provides that "[a]t any time the
court may, for good cause, deny, restrict, or defer discovery or inspection, or grant other
appropriate relief." Id. The Supreme Court has long approved protective orders under this Rule,
directing that "the trial court can and should, where appropriate, place a defendant and his
counsel under enforceable orders against unwarranted disclosure of the materials which they may
be entitled to inspect." Alderman v. United States, 394 U.S. 165, 185 (1969).
            Case 1:19-cr-00842-RA Document 9 Filed 02/12/20 Page 2 of 3
Hon. Ronnie Abrams
February 12, 2020
Page 2

        There is "good cause" for the Protective Order proposed here, as required by Rule
16(d)(l). Title 18, United States Code, Section 377l(a)(8), provides that a crime victim has the
right to be treated with respect for the victim's dignity and privacy. Personal identification
information sought to be protected implicates the privacy interests of third parties. The
confidential business information sought to be protected is valuable to the victim - identified as
the Travel Company Victim in the Indictment - to whom it belongs, and public release of this
material could result in significant economic harm to the Travel Company Victim. The
Government has conferred extensively with counsel for the Travel Company Victim, and the
                                                                                                     I   I
Travel Company Victim has expressed its desire that its confidential business information be
protected.

    2.   Discovery Status Update.

       The Government made its first document production to defense counsel on December 23,
2019. Since then, the Government has been in ongoing discussions with the Travel Company
Victim about the nature of the materials it produced to the Government so that the Government
could determine the form of the protective order to seek from the Court. Last week, the Travel
Company Victim informed the Government that while it did not identify any critical intellectual
property (i.e., source code and sensitive financial data) in the materials it produced to the
Government, the materials did contain confidential business information, as defined above and in
the enclosed protective order. Accordingly, the Government intends to make its second
document production to defense counsel, pursuant to the proposed protective order, this week.

        The other materials that remain to be produced consist of the contents of numerous
devices seized pursuant to search warrants of the defendant's residence and the Accounting Firm
referenced in the Indictment. These materials are voluminous, amounting to roughly 10
terabytes of data. The Government anticipates that it will produce the entire contents of the
defendant's devices seized from the defendant's residence in the next four weeks. In addition,
the Government will produce the subset of materials deemed by FBI to be responsive and seized
pursuant to both search warrants for the defendant's residence and the Accounting Firm over the
course of the next few months. The Government presently expects that the FBI's responsiveness
review of these materials will be completed by the end of May 2020.

   3. Joint Request for Adjournment of February 21, 2020 Status Conference.

       The Government has conferred with defense counsel about the status of discovery, and
given the timing of Government's ongoing document productions, the parties jointly request that
the Court adjourn the status conference set for February 21, 2020, to a placeholder date between
April I and April 7, 2020. At that time, the Government will be able to update the Court and
defense counsel on the timing of the FBI's responsiveness review of the remaining search
warrant materials to be produced. If the Court grants this joint adjournment request, the
Government also seeks an exclusion of time from the Speedy Trial Clock between February 21,
2020 and the next status conference so that the Government can continue to produce discovery,
defense counsel and the defendant can review that discovery to determine if any pretrial motions
           Case 1:19-cr-00842-RA Document 9 Filed 02/12/20 Page 3 of 3

Hon. Ronnie Abrams
February 12, 2020
Page 3

are to be made, and the parties can engage in discussions about a pretrial disposition. Defense
counsel does not object to the Government's motion for an exclusion of time.


                                                   Respectfully submitted,

                                                   GEOFFREY S. BERMAN
                                                   United States Attorney

                                           By:     s/ Kristy J. Greenberg
                                                   Kristy J. Greenberg
                                                   Assistant United States Attorney
                                                   (212) 637-2469

cc:    Ariel Werner, Esq. (by ECF)
